Furches, J.,
dissenting: This case is here for the fourth time. A majority of the Court have affirmed the judgment appealed from by a ‘ ‘per curiam’’’ order. I cannot concur in this summary manner of disposing of this appeal. In my opinion it overrules all three of the former opinions of this Court, without giving any reason for doing so. If these opinions are erroneous and are overruled, the Court should have said so.
I do not propose to discuss the case in this opinion. Were I to do so, it would be but to repeat the arguments contained in the opinions rendered upon former hearings and reported in 118 N. C., 30; 119 N. C., 20 and 121 N. C., 27.